           Case 2:19-cv-00831-JAD-BNW Document 16 Filed 09/30/19 Page 1 of 3



   DICKINSON WRIGHT PLLC
 1 MICHAEL N. FEDER, Nevada Bar No. 7332
   Email: mfeder@dickinson-wright.com
 2 GABRIEL A. BLUMBERG Nevada Bar No. 12332
   Email: gblumberg@dickinson-wright.com
 3 8363 West Sunset Road, Suite 200
   Las Vegas, Nevada 89113-2210
 4 Tel: (702) 550-4400
   Fax: (844) 670-6009
 5
   Additional Counsel on Signature Block
 6
   Attorneys for Nominal Defendant Monster
 7 Products, Inc.

 8
                                UNITED STATES DISTRICT COURT
 9
                                           DISTRICT OF NEVADA
10
     FRED KHALILIAN, Derivatively on Behalf               Case No.: 2:19-cv-00831-JAD-BNW
11   of Nominal Defendant, MONSTER
     PRODUCTS INC.,
12
                              Plaintiff,
13                                                        DEFENDANT MONSTER PRODUCTS,
     vs.
                                                          INC.’S CORPORATE DISCLOSURE
14   MONSTER PRODUCTS, INC., a Nevada                     STATEMENT AND CERTIFICATE AS
     corporation; NOEL LEE, an individual;                TO INTERESTED PARTIES
15   KEVIN LEE, an individual; BRUCE                      PURSUANT TO F.R.C.P. 7.1 AND L.R.
16   GIESBRECHT, an individual; DOES I                    7.1-1
     through X, inclusive; and ROE ENTITIES XI
17   through M, inclusive,
                              Defendants.
18

19   and

20   Nominal Defendant, MONSTER PRODUCTS,
     INC.,
21

22

23          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Rule 7.1-1 of the Local

24 Rules of the District of Nevada, Nominal Defendant Monster Products, Inc. by and through its

25 attorneys, the law firm of Dickinson Wright PLLC and Goodwin Procter LLP, certify that there

26 are no known interested parties who may have a direct, pecuniary interest in the outcome of the

27 case, other than those parties participating in the case.

28 ///

                                                      1
          Case 2:19-cv-00831-JAD-BNW Document 16 Filed 09/30/19 Page 2 of 3




 1         These representations are made to enable judges of the Court to evaluate possible
 2 disqualifications or recusal.

 3
           DATED this 30th day of September 2019.
 4
                                                    Respectfully submitted,
 5
                                                    DICKINSON WRIGHT PLLC
 6

 7                                                  /s/ Michael N. Feder
                                                    MICHAEL N. FEDER (NV Bar No. 7332)
 8                                                  Email: mfeder@dickinson-wright.com
                                                    GABRIEL A. BLUMBERG (NV Bar No.
 9                                                  12332)
                                                    Email: gblumberg@dickinson-wright.com
10                                                  8363 West Sunset Road, Suite 200
                                                    Las Vegas, Nevada 89113-2210
11                                                  Tel: (702) 550-4400
                                                    Fax: (844) 670-6009
12
                                                    GOODWIN PROCTER LLP
13                                                  LLOYD WINAWER (Pro Hac Vice to be
                                                    submitted)
14                                                  Email: lwinawer@goodwinlaw.com
                                                    DAVID CALLAWAY (Pro Hac Vice to be
15                                                  submitted)
                                                    Email: dcallaway@goodwinlaw.com
16                                                  NICOLE L. CHESSARI (Pro Hac Vice to be
                                                    submitted)
17                                                  Email: nchessari@goodwinlaw.com
                                                    DANIEL R. MELLO JR. (Pro Hac Vice to be
18                                                  submitted)
                                                    Email: dmello@goodwinlaw.com
19                                                  601 Marshall Street
                                                    Redwood City, CA 94063
20                                                  Tel: (650) 752-3100
                                                    Fax: (650) 853-1038
21
                                                    Attorneys for Nominal Defendant Monster
22                                                  Products, Inc.

23

24

25

26

27

28

                                                2
            Case 2:19-cv-00831-JAD-BNW Document 16 Filed 09/30/19 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2           In accordance with Fed. R. Civ. P. 5, I hereby certify that on the 30th day of September
 3 2019, a copy of the foregoing DEFENDANT MONSTER PRODUCTS, INC.’S CORPORATE

 4 DISCLOSURE STATEMENT AND CERTIFICATE AS TO INTERESTED PARTIES

 5 PURSUANT TO F.R.C.P. 7.1 AND L.R. 7.1-1 was served on the following via CM-ECF filing:

 6

 7 Elaine A. Dowling, ESQ.
   EAD Law Group, LLC
 8 8275 S. Eastern Avenue, Suite 200
   Las Vegas, Nevada 89123
 9 Telephone: (702) 724-2636
   Fax: (702) 938-1028
10 Email: ead@eadlawgroup.com

11
     Attorney for Plaintiff
12

13 and by placing said copy in an envelope, postage fully prepaid, in the U.S. Mail at Las Vegas,

14 Nevada, said envelope addressed to:

15 Fred Khalilian
   6245 Wilshire Blvd.,
16 Los Angeles, California 90048

17
     Plaintiff
18

19

20

21

22                                                       /s/ Max Erwin
                                                         An employee of Dickinson Wright PLLC
23

24

25

26

27

28
                                                    3
